Title: To Alexander Hamilton from Tench Coxe, 29 January 1793
From: Coxe, Tench
To: Hamilton, Alexander



Treasury Department,Revenue Office, January 29th 1793.
Sir,

I have the honor to enclose to you first draughts of several documents, agreably to the Note at the foot of this letter, containing a part of the information relative to the Revenue on distilled Spirits indicated by your verbal communication of the 26th inst. Others are in preparation and will be sent when finished. It is supposed that an early view of these documents may be useful in the general preparation, which occasions their present transmission. Should any or all of these papers be necessary for transmission to the legislature they shall be fairly copied, and officially signed.
I am, sir, with great respect   your most Obt. Servt.

Tench Coxe,
The Secretary of the TreasuryCommissr. of the Revenue.

